                   Case 3:19-cv-02881-WHA Document 52-1 Filed 09/13/19 Page 1 of 16



              1 HANSON BRIDGETT LLP
                GILBERT J. TSAI, SBN 247305
              2 gtsai@hansonbridgett.com
                WINSTON K. HU, SBN 306677
              3 whu@hansonbridgett.com
                425 Market Street, 26th Floor
              4 San Francisco, California 94105
                Telephone:    (415) 777-3200
              5 Facsimile:    (415) 541-9366

              6
                Attorneys for Defendant
              7 JANET NAPOLITANO, in her official
                capacity as President of the University
              8 of California

              9                               UNITED STATES DISTRICT COURT
             10                              NORTHERN DISTRICT OF CALIFORNIA
             11

             12 Isaac Wolf,                                        Case No. 3:19-cv-02881-WHA

             13                 Plaintiff,                         REQUEST FOR JUDICIAL NOTICE IN
                                                                   SUPPORT OF DEFENDANT JANET
             14          v.                                        NAPOLITANO’S MOTION TO DISMISS
                                                                   PLAINTIFF’S FIRST AMENDED
             15 University Professional & Technical                COMPLAINT
                Employees, Communications Workers of
             16 America Local 9119; Janet Napolitano, in her       Date:    September 26, 2019
                official capacity as President of the University   Time:    8:00 a.m.
             17 of California; Joshua Golka, in his official       Crtrm:   12, 19th Floor
                capacity as Executive Director of the              Judge:   The Hon. William Alsup
             18 California Public Employment Relations
                Board; and Xavier Becerra, in his official
             19 capacity as Attorney General of California,

             20                 Defendants.

             21

             22

             23

             24

             25

             26

             27

             28
                                                                                 Case No. 3:19-cv-02881-WHA
                    REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT JANET NAPOLITANO’S MOTION TO
15846530.1                             DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                   Case 3:19-cv-02881-WHA Document 52-1 Filed 09/13/19 Page 2 of 16



              1          Federal Rule of Evidence 201(b)(2) allows judicial notice of “a fact that is not subject to

              2 reasonable dispute because it can be accurately and readily determined from sources whose

              3 accuracy cannot reasonably be questioned.” Pursuant to Rule 201 of the Federal Rules of

              4 Evidence, Defendant Janet Napolitano (“Ms. Napolitano”) requests that this Court take judicial

              5 notice of the following:

              6          1. Article 10, Grievance Procedure, from the Memorandum of Understanding (“MOU”)

              7              for the Research Support Professionals Unit between the University of California

              8              (“UC”) and the University Professional and Technical Employees (“UPTE”), attached

              9              hereto as Exhibit A, and available online at
             10              https://ucnet.universityofcalifornia.edu/labor/bargaining-units/rx/docs/rx_2013-

             11              2017_10_grievance-procedure.pdf.
             12          A court may take judicial notice of a collective bargaining agreement between employee
             13 representatives and employer if it is not subject to reasonable dispute, no party questions its

             14 authenticity, and the complaint relies on the document. See Jones v. AT&T, 2008 WL 902292, at

             15 *2 (N.D. Cal. Mar. 31, 2008) (taking judicial notice of a collective bargaining agreement in

             16 determining a motion to dismiss because it is “capable of accurate and ready determination by

             17 resort to sources whose accuracy cannot reasonably be questioned”). Further, Plaintiff relies on

             18 the MOU and does not question its authenticity. (Docket 49 at 11 (Plaintiff “is asking only that

             19 UPTE honor the terms of the agreement that it negotiated with Napolitano”)). It is appropriate for

             20 the Court to take judicial notice of the MOU on which the parties collectively rely. Hashemi v.

             21 Bd. of Trustees of California State Univ., No. SACV1401184JAKCWX, 2015 WL 13763864, at

             22 *4 (C.D. Cal. Jan. 13, 2015); see also Harris v. Cty. of Orange, 682 F.3d 1126 (9th Cir. 2012)

             23 (taking notice collective bargaining agreements referenced in complaint).

             24 / / /

             25 / / /

             26 / / /

             27 / / /

             28 / / /
                                                             -1-                 Case No. 3:19-cv-02881-WHA
                    REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT JANET NAPOLITANO’S MOTION TO
15846530.1                             DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                  Case 3:19-cv-02881-WHA Document 52-1 Filed 09/13/19 Page 3 of 16



              1         Accordingly, Article 10 of the MOU is relevant and the request for judicial notice

              2 regarding Exhibit A should be granted.

              3

              4 DATED: September 13, 2019                       HANSON BRIDGETT LLP

              5

              6
                                                             By:           /s/ Gilbert J. Tsai
              7                                                    GILBERT J. TSAI
                                                                   WINSTON K. HU
              8                                                    Attorneys for Defendant
                                                                   JANET NAPOLITANO, in her official
              9
                                                                   capacity as President of the University
             10                                                    of California

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                            -2-                 Case No. 3:19-cv-02881-WHA
                   REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT JANET NAPOLITANO’S MOTION TO
15846530.1                            DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
Case 3:19-cv-02881-WHA Document 52-1 Filed 09/13/19 Page 4 of 16




             EXHIBIT A
Case 3:19-cv-02881-WHA Document 52-1 Filed 09/13/19 Page 5 of 16



                              ARTICLE 10
                         GRIEVANCE PROCEDURE

A.   GENERAL CONDITIONS

     1.    A grievance is a written complaint by an individual employee,
           a group of employees, or UPTE that the University has violated
           a specific provision of this Agreement. The University shall not
           have the right to use the grievance procedure.

     2.    No employee shall be subject to reprisal for using or
           participating in the grievance procedure of this Agreement.

     3.    Filing

           a.       All    grievances    must       be    filed  with    the
                    campus/hospital/LBNL Labor Relations office at the
                    campus that employs the grievant within the time
                    frames specified in this Article, on a form agreed to by
                    the parties (see Appendix C). If the grievance is for
                    more than one (1) employee, all individuals adversely
                    affected will be identified on the grievance form by
                    UPTE to the extent UPTE knows who the affected
                    employees are at the time of filing.

           b.       The grievance form must be signed and dated by the
                    employee(s) or the employee’s representative upon
                    submission to the University. Union grievances must be
                    signed by the UPTE President or designee. UPTE will
                    identify designee(s) in writing to the University.

           c.       The grievance form (see Appendix C) shall be furnished
                    to the employee by either UPTE or the University
                    designee,     although      failure    of   a   University
                    Representative to provide a grievance form upon
                    request shall not constitute cause for an extension of
                    the time lines for filing, nor shall the employee or UPTE
                    be able to grieve the University’s failure to provide a
                    grievance form.

                    1)    Only one subject matter shall be covered in any
                          one grievance. A formal grievance must:

                          a)    identify  the    specific Article(s) and
                                Section(s) of this Agreement alleged to
                                have been violated;
Case 3:19-cv-02881-WHA Document 52-1 Filed 09/13/19 Page 6 of 16




                       b)     describe the     action(s) which allegedly
                              violated the     identified Article(s) and
                              Section(s);

                       c)     identify the date(s) of the action(s);

                       d)     list the affected individual(s) known at the
                              time of filing; and

                       e)     describe the remedy requested.

                 2)    Receipt of the grievance shall be acknowledged in
                       writing by the University as soon as practicable
                       following receipt, and sent to the non work
                       address listed on the grievance form. If the
                       grievance is incomplete or does not identify the
                       information required in Section A.3.c.1). above,
                       the University will advise the representative to
                       complete the required information within seven
                       (7) days of the date of the acknowledgement. The
                       provision of information does not in any way
                       extend the original thirty (30) days to file the
                       grievance.

                 3)    For the initial filing of a grievance, the date filed
                       shall be the date received. However, if the
                       grievance is mailed, the date of the US Postal
                       Service postmark shall be considered the date
                       filed. For grievance appeals and responses, the
                       date of issuance shall be the date hand-delivered,
                       or the date of the US Postal Service postmark, if
                       mailed. Additionally, a grievance may be filed by
                       facsimile (except at Step 3) if a signed hard copy
                       is received by the University within five (5)
                       business days. The date and the time registered
                       by the University's facsimile machine shall
                       constitute the official date of receipt. If the
                       registered date on the facsimile falls outside the
                       campus's business hours, the following business
                       day shall constitute the official date of receipt.
                       Appeals to Step 3 may be filed electronically in
                       accordance with Section F.3.b.3. below.

           d.    No remedy shall exceed restoring to the grievant the
                 pay, benefits or rights lost as a result of the violation of
Case 3:19-cv-02881-WHA Document 52-1 Filed 09/13/19 Page 7 of 16



                 the contract, less any income earned from any other
                 source including, but not limited to, workers'
                 compensation, or any other employment.

     4.    TERMS / DEFINITIONS

           For the purposes of this Article, the terms:

           a.    "Grievant" means any eligible employee covered by this
                 contract who has a grievance or complaint (as defined
                 by this Agreement);

           b.    "Other Grievance Representative" means any person
                 representing an employee covered by this contract,
                 other than an UPTE-designated employee representative
                 or an UPTE representative, in the resolution of her/his
                 grievance other than a person who has been designated
                 as supervisory, managerial, or confidential;

           c.    "UPTE-designated Employee Representative" means
                 any employee covered by this contract who is a
                 designated union representative of UPTE, in accordance
                 with the provisions of Article 1 - Access, Section C.;

           d.    "UPTE Representative" means any person who is a non-
                 university employee designated by UPTE to act in the
                 interest of or on behalf of UPTE;

           e.    "The Parties" means the University and

                 1)     the "grievant(s)", when the grievant(s) is self-
                        represented or is represented by an individual, as
                        defined in Section A.4.b. above; or

                 2)     the "UPTE representative" or the "UPTE-
                        designated employee representative" when the
                        grievant(s) is represented by an individual, as
                        defined in Section A.4.d. or Section A.4.c. above;
                        or

                 3)     UPTE, when UPTE is itself the grievant.

           f.    "witness" means any employee who is serving as a
                 witness in a grievance proceeding; for the purposes of
                 release time, said employee must be covered by this
                 contract.
Case 3:19-cv-02881-WHA Document 52-1 Filed 09/13/19 Page 8 of 16




B.   EMPLOYEE REPRESENTATION

     A grievant shall have the right to be represented at all steps of the
     grievance procedure by an UPTE representative or an UPTE-
     designated employee representative, or any other one (1) person of
     the grievant’s choice other than a University employee who has been
     designated as supervisory, managerial, or confidential.

C.   TIME LIMITS

     1.    Other than the time limits for the initial filing of a grievance,
           the time limits as specified in this article may be extended by
           mutual agreement of the parties. Extensions must be
           confirmed in writing and must be signed by the parties in
           advance. The parties may mutually agree to skip any steps of
           the grievance procedure. Such an agreement must be
           confirmed in writing by both parties.

     2.    Deadlines that fall on a day that is not a regular business day
           will automatically be extended to the next business day.

     3.    If a grievance is not appealed to the next step of the procedure
           within applicable time limits, and an extension has not been
           agreed to in advance, the grievance will be considered
           resolved on the basis of the last University response to the
           grievance and shall be considered ineligible for further appeal.

     4.    REQUEST THAT A GRIEVANCE BE PLACED IN ABEYANCE -
           Should the grievant and/or UPTE make a request that the
           grievance be placed in abeyance for any reason, the period of
           abeyance shall not exceed ninety (90) days, except in cases of
           sexual harassment where it shall be one-hundred-eighty (180)
           days. Failure by UPTE to reactivate the grievance within the
           ninety (90) day time limit (except in the case of sexual
           harassment where it shall be one-hundred-eighty (180) days)
           following agreement by the parties that it be held in abeyance
           will render the grievance ineligible for arbitration and the last
           preceding University written answer shall become final.

D.   GRIEVANTS WHO HAVE RESIGNED

     Grievants who voluntarily resign or retire their employment with the
     University shall have their pending grievances immediately
     withdrawn and will not benefit by any subsequent settlement or
     disposition of any individual, union, or group grievance.
Case 3:19-cv-02881-WHA Document 52-1 Filed 09/13/19 Page 9 of 16




     However, if the group or union grievance is related to the
     implementation of a compensation provision negotiated in a
     UC/UPTE Agreement, the grievance may be continued if it has moved
     to Step 2 before the date of the employees' resignation or retirement.
     The foregoing provision shall not apply to LBNL.

E.   GRIEVANCE PROCEDURE - INFORMAL REVIEW

     Before commencing the formal grievance procedure, an individual
     employee, or group of employees, with or without their
     representative, may first attempt to resolve informally the grievance
     with the immediate supervisor.

F.   GRIEVANCE PROCEDURE - FORMAL REVIEW

     1.    Step 1:

           a.    All grievances (individual, group, or union) must be filed
                 either by U.S. mail, hand delivery, or facsimile
                 (consistent with Section A.3.c.3. above) and received by
                 the Labor Relations Office at the campus/hospital/LBNL
                 which employs the grievant(s) within thirty (30) calendar
                 days after the date on which the employee or UPTE
                 knew or could be expected to know of the event or
                 action giving rise to the grievance. Informal attempts of
                 settlement to resolve shall not extend time limits
                 including the initial thirty (30) day filing limit.

           b.    Grievances received after the filing deadline will be
                 processed solely for the purposes of determining
                 whether the grievance was untimely. Any formal
                 grievance which is not received in accordance with
                 Section F.1. or this section, shall be reviewed only in
                 accordance with the review procedures in Section Q.

           c.    University Review:

                 1)     The University's written response will be issued to
                        the grievant and the representative, if any, within
                        fifteen (15) calendar days after the formal
                        grievance is filed. If the response is not issued
                        within this time limit, or if the grievance is not
                        resolved at Step 1, the grievance may proceed to
                        Step 2.
Case 3:19-cv-02881-WHA Document 52-1 Filed 09/13/19 Page 10 of 16



                 2)    Resolution of the grievance at Step 1 or earlier,
                       although final, shall not be precedent-setting.

            d.   Sexual Harassment Complaint Resolution Procedures:

                 1)    An employee alleging sexual harassment may
                       elect to substitute a campus/hospital/LBNL
                       Sexual     Harassment     Complaint      Resolution
                       Procedure for Step 1 of the Grievance Procedure.
                       An employee who elects to use the Sexual
                       Harassment Complaint Resolution Procedure may
                       return to the grievance procedure only if they filed
                       a grievance within the thirty (30) day time limit for
                       filing. An employee who elects to resume the
                       regular grievance procedure in place of the
                       Sexual     Harassment     Complaint      Resolution
                       Procedure shall do so by sending written notice
                       to the University. The University's Step 1
                       Grievance response will be issued within fifteen
                       (15) calendar days after the notice is received by
                       the designated University official. If the second
                       step of the grievance is not invoked by the
                       grievant or UPTE, the University will hold the
                       grievance in abeyance for up to one-hundred-
                       eighty (180) days.

                 2)    Grievances that allege a violation involving sexual
                       harassment may, at the grievant’s option, enter
                       the grievance procedure at Step 2.

                 3)    If no report issues from the sexual harassment
                       process or the employee elects to use the sexual
                       harassment process and for any reason the
                       grievance is in abeyance for more than one-
                       hundred-eighty (180) days, the case will be
                       considered withdrawn by the grievant, unless
                       expressly confirmed in writing to be in abeyance.
                       Any request for extension of the abeyance will be
                       subject to new deadlines pursuant to this Section.

      2.    Step 2

            a.   If the grievance is not resolved at Step 1, the grievant or
                 the Union may proceed to Step 2 by filing a written
                 appeal with the Labor Relations Office within fifteen (15)
Case 3:19-cv-02881-WHA Document 52-1 Filed 09/13/19 Page 11 of 16



                 calendar days of the date the written response is issued
                 or, if not issued, is due.

            b.   Unless the parties agree otherwise, the designated
                 University local official shall convene a meeting with the
                 grievant(s) and the grievant's representative, if any, to
                 attempt to resolve the grievance. The meeting shall be
                 convened no later than fifteen (15) calendar days
                 following receipt of the appeal to Step 2. During the Step
                 2 meeting, the parties shall discuss information and
                 contentions relative to the grievance.

            c.   During the Step 2 process, the parties may agree in
                 writing to amend the alleged violations stated in the
                 original grievance.

            d.   If requested by the grievant, a second UPTE
                 representative may participate in the Step 2 meeting. In
                 the event a second UPTE representative attends, only
                 one representative may actively participate in the
                 grievance meeting, and the University shall pay release
                 time for only one representative.

            e.   If a grievance that alleges a violation of Article 7 -
                 Corrective Action/Discipline and Dismissal only is not
                 satisfactorily resolved at Step 2, UPTE may appeal
                 directly to arbitration in accordance with Article 3 -
                 Arbitration Procedure.

            f.   A written decision shall be issued within fifteen (15)
                 calendar days following the Step 2 meeting, or receipt of
                 the Step 2 appeal if it is agreed that no meeting will be
                 held.

      3.    Step 3

            a.   All grievances that are not satisfactorily resolved at Step
                 2 may be appealed to Step 3. The appeal must be filed
                 with the Director of Labor Relations in the Office of the
                 President within fifteen (15) calendar days of the date
                 the University’s Step 2 written answer was issued or, if
                 no University answer was issued, within fifteen (15)
                 calendar days of the date the University’s answer was
                 due.
Case 3:19-cv-02881-WHA Document 52-1 Filed 09/13/19 Page 12 of 16



            b.   An appeal to Step 3 shall be accomplished as follows:

                 1)    Delivery by U.S. Mail;

                 2)    Personal      Presentation     with      mutual
                       acknowledgment from the person delivering the
                       document(s) and the person accepting delivery of
                       document(s) by signing and dating the
                       document(s) and each of them retaining one of
                       the signed and dated documents; or

                 3)    Email to AppealAGrievance@ucop.edu.

                       a)    Email submissions must include PDFs of all
                             documents, information and signatures
                             necessary to be in compliance with the
                             Grievance Procedure provisions of this
                             Agreement.

                       b)    The ‘date of filing’ for emailed Appeals to
                             Step 3 shall be the date received on the
                             University server, provided that the appeal
                             is received during business hours. If a Step
                             3 appeal is received outside of normal
                             business hours, the first following business
                             day will be deemed the filing date of the
                             Appeal to Step 3.

                       c)    The University shall acknowledge the
                             Union’s Appeal to Step 3 through a
                             computer-generated,  automatic  email
                             response.

            c.   The Step 3 appeal shall identify all unresolved issues,
                 alleged violations and remedies and shall be signed and
                 dated by the grievant or their representative. The
                 subject of the grievance as stated at Step 2 shall
                 constitute the sole and entire subject matter of the
                 appeal to Step 3.

            d.   The Office of the President Office of Labor Relations
                 official shall issue the University’s written answer to a
                 Step 3 appeal within thirty (30) calendar days of the
Case 3:19-cv-02881-WHA Document 52-1 Filed 09/13/19 Page 13 of 16



                   receipt of the appeal. The answer will be issued to the
                   grievant when self-represented, or to the employee’s
                   representative.

            e.     By mutual agreement between the University and UPTE,
                   Step 3 may also be the first step in the Grievance
                   Procedure when UPTE is filing a grievance on behalf of
                   employees at more than one location. Such a grievance
                   must be filed within 30 thirty (30) calendar days of the
                   action that gave rise to the grievance and follow all
                   other requirements of Section A.3 - Filing, above.

      4.    Appeals to Arbitration

            If an appeal to arbitration is not postmarked, hand delivered,
            or electronically filed within thirty (30) calendar days of the
            issuance of the University's Step 3 answer, Section C. of this
            Article shall apply.

G.    UNION GRIEVANCES

      UPTE shall have the right to present grievances under this procedure
      on behalf of an individual employee, on behalf of a group of
      employees, or on behalf of itself. It shall be the Union’s responsibility
      to inform an employee that it is bringing a grievance.

H.    GROUP GRIEVANCE

      A group grievance is defined as a grievance that covers more than
      one employee, and that involves like circumstances and facts. A
      group grievance must be so identified on the grievance form at Step
      1. If an employee wishes to withdraw from a group grievance
      represented by UPTE, the employee shall notify UPTE. UPTE shall in
      turn notify the University in writing if the employee is to be
      withdrawn.

I.    CONSOLIDATION OF GRIEVANCES

      Grievances of two or more employees, as well as multiple grievances
      by or related to the same employee, or which relate to the same
      incident, issue, alleged violation, facts, or course of conduct, may be
      consolidated. Consolidation or severance of grievances shall occur
      by mutual written agreement.

J.    OFFERS OF SETTLEMENT
Case 3:19-cv-02881-WHA Document 52-1 Filed 09/13/19 Page 14 of 16



      Settlement offers made at any stage of this procedure, including
      informal resolution, shall not be introduced as evidence in
      subsequent steps, and shall not be precedent setting.

K.    RETROACTIVITY

      Settlement of grievances may or may not be retroactive as equities
      of a particular case may demand. In any case where it is determined
      that the settlement shall be applied retroactively, except for the
      correction of mathematical, calculation, recording or accounting
      errors relating to the payment of wages, the maximum period of
      retroactivity allowed shall not in any case be made retroactive to a
      date earlier than thirty (30) calendar days prior to the initiation of the
      written grievance in Step 1.

L.    EXCLUSIVE PROCEDURE

      The Grievance Procedure set out in this Article shall be exclusive
      and shall replace any other grievance procedure for adjustment of
      any disputes arising from the alleged violation of this Agreement.
      Unless otherwise indicated within this Agreement, any previous
      grievance procedure or other procedure in existence or adopted by
      the University shall not apply to employees covered by this
      Agreement for any purposes whatsoever.


M.    RELEASE TIME AND PAY STATUS FOR GRIEVANTS, EMPLOYEE
      REPRESENTATIVES AND/OR WITNESSES

      University-Convened Meetings

      1.    If the University convenes a meeting involving the parties to a
            grievance for the purposes of resolving the grievance and/or
            completing the steps of the Grievance Procedure, the
            grievant(s), witness(es), if any, and UPTE-designated
            employee representatives eligible to attend such meeting
            pursuant to this article and Article 1 – Access, Section C. shall
            be in without-loss-of-straight-time-pay status during the
            meeting provided:

            a.     such meeting occurs during the regularly scheduled
                   hours of work of the grievant(s), UPTE-designated
                   employee representative, and/or witness(es); and

            b.     advance request is made and approval is received from
                   the supervisor of the grievant(s), the witness(es), and/or
Case 3:19-cv-02881-WHA Document 52-1 Filed 09/13/19 Page 15 of 16



                  the UPTE-designated employee representative. Approval
                  to attend shall be made on an operational needs basis
                  and shall not be unreasonably denied.

      2.    A grievant or the representative may request the availability of
            bargaining unit employee witnesses for University-convened
            grievance meetings. The availability of bargaining unit
            employee witnesses shall be determined by their immediate
            supervisor(s) on the basis of operational needs, and such
            requests shall not be denied unreasonably. Witnesses shall be
            in a without-loss-of-straight-time-pay status if the information
            they provide pertains to the subject of the grievance and the
            criteria enumerated above (Section M.1.a.1. and Section
            M.1.a.2.) are met. Grievants and UPTE agree that every effort
            shall be made to avoid the presentation of repetitive witnesses
            and the absence of any or all witnesses shall not require the
            meeting to be recessed or postponed.

      3.     The University is not responsible for any travel or lodging
             expenses or any other expenses incurred by the
             representative, grievant or union witnesses.

      4.     Paid release time for UPTE designated employee
             representatives for purposes other than University convened
             meetings shall be provided in accordance with Article 1 –
             Access.

N.    EXCLUSION OF LIMITED APPOINTMENT                 EMPLOYEES       AND
      PROBATIONARY EMPLOYEES

      The retention or release of limited appointment employees and
      probationary employees, or the non-scheduling of per diem
      employees, if applicable, is at the sole discretion of the University,
      and shall not be subject to Article 10 – Grievance Procedure or
      Article 3 – Arbitration Procedure of this Agreement.

O.    OTHER REPRESENTATION

      Grievants may choose a representative other than an UPTE
      representative for purposes of grievance representation and
      adjustment. In the event the University is involved in the resolution
      of a grievance from a grievant or group of grievants who are self-
      represented or represented by someone other than an UPTE
      representative:
Case 3:19-cv-02881-WHA Document 52-1 Filed 09/13/19 Page 16 of 16



      1.    The University shall provide UPTE with a copy of the grievance
            and the proposed resolution, indicating the grievant or
            grievants have chosen a representative other than UPTE.
      2.    UPTE shall have ten (10) calendar days from the date the
            University provides the material referenced above in which to
            comment in writing on the proposed resolution.

      3.    The University shall not implement the proposed resolution of
            the grievance until timely receipt and review of UPTE’s written
            comments, if any.

      4.    The resolution of grievances presented by someone other than
            an UPTE representative shall be consistent with the terms of
            this Agreement.

P.    GRIEVANCE FILE

      Records involving the processing of an employee's grievance, such
      as the grievance form, step appeals/responses, and settlement
      documents, will be kept in a file separate from the employee’s
      personnel file. It is not the intent of this section to exclude from the
      employee's personnel file final disciplinary action documents,
      including those that result from a settlement agreement.

Q.    REVIEW OF GRIEVANCES CLOSED FOR PROCEDURAL DEFECTS

      When the University determines a grievance is ineligible for further
      processing due to procedural defects, including but not limited to
      timeliness, UPTE may make a written appeal to the Office of the
      President Labor Relations, consistent with Section F.3.b. of this
      article, within thirty (30) days of the postmark of the notification to
      the grievant(s). This appeal is solely limited to a review of the
      procedural issue(s). If the Office of the President denies this appeal
      UPTE may appeal the issue of the closure of the grievance directly to
      arbitration per Article 3 - Arbitration, within thirty (30) calendar days
      of the issuance of the denial of the appeal.
